DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 10/18/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1-13, 16 and 21 are examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Himes et al. (US 2008/0009211 A1 cited in IDS) in view of Tachibana et al. (US 2009/0273073 A1).

Regarding claims 1-10, 13 and 16, Himes et al. disclose a composition comprising a first component comprising a hydrocarbyl thermoplastic resin, a second component which is capable of crosslinking, a free radical source and additives (see paragraphs 0012, 0013, 0014, 0015).  The hydrocarbyl thermoplastic resin can include cyclic olefin copolymer such as copolymer of olefin and norbornene (see paragraph 0034). The molar ratio of olefin to norbornene can be 1:6 to 1:1.5 (see paragraph 0036). The cyclic olefin can contain 3 to 8 carbon atoms (see paragraph 0049). That is, hydrocarbyl thermoplastic resin comprises repeat units derived from an olefin and cycloalkene.
Himes disclose the hydrocarbyl thermoplastic resin can be Topas 5013 cyclic olefin copolymer (see paragraph 0116). Himes do not explicitly disclose hydrocarbyl thermoplastic resin comprises repeat units derived from -olefin. Himes do not explicitly disclose hydrocarbyl thermoplastic having presently claimed Formula (I). However, given that the hydrocarbyl thermoplastic resin of Himes et al. is identical to that utilized in the present invention (see Table 1 of published application), it is inherent or obvious that the hydrocarbyl thermoplastic resin comprises repeat units derived from an -olefin and the hydrocarbyl thermoplastic resin has Formula (I) as presently claimed.
Himes et al. disclose the second component can be triallyl (iso)cyanurate (reactive monomer) (see paragraph 0067). Given that triallyl (iso)cyanurate is identical to that presently claimed, triallyl (iso)cyanurate is a reactive monomer that is free-radically crosslinkable to produce a crosslinked network. The weight ratio between first component and second component can be 1:1 to 100:1 (see paragraph 0068). Accordingly, the amount of first component (hydrocarbyl thermoplastic polymer) is 50 to 99 wt% and amount of second component (reactive monomer) is 1 to 50 wt%. The free radical source can be peroxides such as methyl ethyl ketone peroxide (see paragraph 0070). The amount of free radical source is 0.01 to 10 wt% based on total weight of composition (see paragraph 0075). The additives can be fillers such as fused silica (see paragraph 0079). The filler can be present in amount of 30 to 70 wt% (see paragraph 0080). 
While Himes et al. disclose amount of hydrocarbyl thermoplastic resin, reactive monomer, free radical source and fused silica in wt%, the broad amounts of hydrocarbyl thermoplastic resin, reactive monomer, free radical source and fused silica in wt% disclosed by Himes et al. will overlap with broad amounts of hydrocarbyl thermoplastic resin, reactive monomer, free radical source and fused silica in volume percent as presently claimed absent evidence to the contrary.
Himes et al. do not disclose a functionalized fused silica as presently claimed.  Himes et al. do not disclose the composition having presently claimed property.
Tachibana et al. disclose inorganic filler such as fused silica that improve heat resistance, moisture resistance and strength (see paragraph 0054). The shape of inorganic filler is spherical having diameter of 0.1 to 20 microns  in order to lower viscosity and provide better filling properties (see paragraph 0055). Further, a silane coupler can be blended that chemically modifies a silica filler surface, i.e. a functionalized silica filler (see paragraph 0053). The silane coupler can be acrylate group-bonded silane coupler such as 3-methacyloxypropyl trimethoxysilane (see paragraph 0051). Accordingly, functionalized silica filler comprises (meth)acrylate group. The silane couplers improves adhesion (see paragraph 0052).Given that the fused silica is identical to that presently claimed, the fused silica would be capable of chemically coupling to the crosslinked network.
In light of motivation for using functionalized silica filler having (meth)acrylate group, spherical shape and diameter of 0.1 to 20 microns disclosed by Tachibana et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use functionalized silica filler having (meth)acrylate group, spherical shape and diameter of 0.1 to 20 microns of Tachibana et al. as the fused silica in Himes et al. in order to improve heat resistance, moisture resistance and strength, lower viscosity and provide better filling properties as well as improve adhesion, and thereby arrive at the claimed invention.
Himes et al. in view of Tachibana et al. do not disclose the composition having presently claimed property. However, given that the composition of Himes et al. in view of Tachibana et al. is identical to that presently claimed, it is inherent or obvious that the composition of Himes et al. in view of Tachibana et al. has presently claimed property.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Himes et al. (US 2008/0009211 A1 cited in IDS) in view of Tachibana et al. (US 2009/0273073 A1) as applied to claim 1 above, further in view of Soday et al. (2,338,743).

Regarding claim 11, Himes et al. in view of Tachibana et al. disclose the composition as set forth above. Further, Himes et al. disclose the composition comprises diluents such as toluene, i.e. hydrocarbon resin diluent (see paragraph 0093).
Himes et al. in view of Tachibana et al. do not disclose hydrocarbon resin diluent as presently claimed.
Soday et al. disclose substituted styrene-polypiperylene copolymer that provide excellent alkali, acid and water resistance properties, smooth surface please in appearance and non-shrinking properties (see col. 1, lines 5-25). 
In light of motivation for using substituted styrene-polypiperylene copolymer disclosed by Soday et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use substituted styrene-polypiperylene copolymer of Soday et al. as the hydrocarbon resin diluent in Himes et al. in order to provide excellent alkali, acid and water resistance properties, smooth surface please in appearance and non-shrinking properties, and thereby arrive at the claimed invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Himes et al. (US 2008/0009211 A1 cited in IDS) in view of Tachibana et al. (US 2009/0273073 A1) as applied to claim 1 above, further in view of Kato et al. (US 2018/0044506 A1).

Regarding claim 12, Himes et al. in view of Tachibana et al. disclose the composition as set forth above. Further, Himes et al. disclose the additives can be fire retardants, i.e. flame retardant (see paragraph 0076).
Himes et al. in view of Tachibana et al. do not disclose flame retardant in presently claimed amounts.
Kato et al. disclose flame retardant resin composition comprising a cycloolefin based polymer and a halogen containing flame retardant (see Abstract). The amount of halogen containing flame retardant is 10 to 80 parts by weight based on 100 parts by weight of cycloolefin based polymer (see paragraph 0116). Therefore, the amount of flame retardant is 10 to 44 wt%. The aforementioned amount of flame retardant provides flame retardance and formability (see paragraph 0117). 
In light of motivation for using 10 to 44 wt% of halogen containing flame retardant disclosed by Kato et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 10 to 44 wt% of halogen containing flame retardant of Kato et al. as the flame retardant in Himes et al. in view of Tachibana et al. in order to provide flame retardance and formability, and thereby arrive at the claimed invention. While Kato et al. disclose amount of flame retardant in wt%, the broad amounts of flame retardant in wt% disclosed by Kato et al. will overlap with amount of flame retardant in volume percent as presently claimed absent evidence to the contrary.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Himes et al. (US 2008/0009211 A1 cited in IDS) in view of Tachibana et al. (US 2009/0273073 A1) as applied to claim 1 above, further in view of Driesten (US 2004/0191459 A1) and Yananton (US 8,173,857 A1).

Regarding claim 21, Himes et al. in view of Tachibana et al. disclose the composition as set forth above. Further, Himes et al. disclose the composition comprises diluents such as toluene, i.e. hydrocarbon resin diluent (see paragraph 0093).
Himes et al. in view of Tachibana et al. do not disclose hydrocarbon resin diluent as presently claimed.
Driesten discloses tackifier additives such as Wingtack 10 which is a liquid resin (see paragraph 0054). Wingtack 10 is hydrocarbon contains polymerized diene such as piperylene (see paragraph 0054). Tackifier additives provide tackifier function (see paragraph 0056).
In light of motivation for using Wingtack 10 disclosed by Driesten as described above, it therefore would have been obvious to one of the ordinary skill in the art to use Wingtack 10 as hydrocarbon diluent in Himes et al. in view of Tachibana et al. in order to provide tackifier function, and thereby arrive at the claimed invention.
Himes et al. in view of Tachibana et al. and Driesten do not disclose hydrocarbon resin diluent is saturated. 
Yananoton discloses hydrogenation of unsaturated double bonds improve stability and color (see col. 14, lines 58-63).
In light of motivation for using hydrogenation of unsaturated double bonds disclosed by Yananoton as described above, it therefore would have been obvious to one of the ordinary skill in the art to use hydrogenated (saturated) hydrocarbon resin diluent in Himes et al. in view of Tachibana et al. and Driesten in order to improve stability and color, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive because of following reasons.

Applicants argue that it is respectfully submitted that one of ordinary skill in the art would not have had a reasonable expectation of success in combining Himes and Tachibana in the manner suggested in the Non-Final Office Action dated July 21, 2022. For example, Tachibana discloses a cured product of the sealing resin composition containing, inter alia, an epoxy resin. In contrast, Himes discloses, for example, a low loss, low dielectric constant, hydrocarbyl thermoplastic resin.
As noted above in the office action, Himes et al. already disclose the composition comprising fused silica filler. Tachibana has only been used to teach a specific fused silica filler, i.e. functionalized fused silica filler. Given that Himes et al. disclose laminate structure comprising fused silica filler and given that Tachibana disclose functionalized fused silica filler improves adhesion, one of ordinary skill in the art would have had a reasonable expectation of success in combining Himes and Tachibana. Further, the resulting composition would therefore necessarily possess the same properties as the claimed composition.

Applicants argue that it is also respectfully submitted that contrary to the indication on page 5, the Non-Final Office Action dated July 21, 2022, one of ordinary skill in the art would not have been motivated to use functionalized silica filler as the fused silica in Himes. For example, Tachibana discloses that fused silica, crystalline silica, and synthetic silica powder — not functionalized silica — “are preferred because the resin composition can be improved in heat resistance, moisture resistance, strength, and the like.” Further, Tachibana does not provide a reason to add the additional complexity of using functionalized silica filler, as claimed.
While Tachibana et al. disclose inorganic filler such as fused silica that improves heat resistance, moisture resistance and strength (see paragraph 0054), Tachibana et al. also disclose a silane coupler can be blended that chemically modifies a silica filler surface, i.e. a functionalized silica filler (see paragraph 0053). The silane coupler can be acrylate group-bonded silane coupler such as 3-methacyloxypropyl trimethoxysilane (see paragraph 0051). Accordingly, functionalized silica filler comprises (meth)acrylate group. The silane couplers improves adhesion (see paragraph 0052). Accordingly, Tachibana et al. disclose functionalized silica filler comprising (meth)acrylate group in order to improve adhesion. 

Applicants argue that additionally, it is respectfully submitted that in view of the disclosure of Tachibana, a suggestion to use functionalized silica filler is improper as it does not take into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made, but includes knowledge gleaned only from applicant’s disclosure. In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971); MPEP § 2145.X.A. For example, as noted above, it is the present application as filed that explains that the presence of the functionalized fused silica in the composite layer was found to have a greater peel strength to copper as compared to composite layers formed from the same composition except comprising a fused silica free of the functionality. (Paragraph [0013]).
However, given that Tachibana et al. disclose functionalized fused silica filler improves adhesion, the functionalized fused silica filler of Tachibana et al. will improve adhesion and therefore the functionalized fused silica filler in the composite layer would also have a greater peel strength to copper as compared to composite layers formed from the same composition except comprising a fused silica free of the functionality, absent evidence to the contrary.

Applicants argue that additionally, claim 13 recites that the functional group of the functionalized fused silica comprises at least one of a (meth)acrylate group, a vinyl group, an allyl group, a propargyl group, a butenyl group, or a styryl group. Assuming arguendo that one of ordinary skill in the art were motivated to use functionalized silica to improve adhesion based on the disclosure of Tachibana, which is not conceded, based on the disclosure in paragraph [0052] the epoxy silane couplers are preferred because of their relatively good adhesion onto the surface of the circuit board and semiconductor package components (solder resist on the circuit board surface, polyimides on silicon chip surfaces, sides of silicone chips), it is respectfully submitted that one of ordinary skill in the art would have been motived to use an epoxy silane coupler.
However, the fact remains that Tachibana et al. disclose the functionalized fused silica comprises a (meth)acrylate group. Further, “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).

Applicants argue that the Office Action cites Soday as disclosing a hydrocarbon resin diluent; wherein the hydrocarbon resin diluent is derived from piperylene and optionally an aromatic repeat unit. However, the Office Action has failed to establish that Soday discloses or suggests a functional group of functionalized fused silica.
However, note that while Soday do not disclose all the features of the present claimed invention, Soday is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely hydrocarbon resin diluent, and in combination with the primary reference, discloses the presently claimed invention. 

Applicants argue that it is respectfully submitted that Soday, which relates to varnish and lacquer resins, (1) is neither from the same field of endeavor as the claimed method (i.e., a composition for forming a low loss dielectric layer); nor (2) would logically have commended itself to an inventor’s attention in considering his problem (e.g., to provide improved materials for use in circuit materials, for example, having increased peel strengths). Accordingly, Soday cannot be properly relied upon for use in an obviousness rejection. Further, on page 6, the Non-Final Office Action dated July 21, 2022, states, “[I]t ... would have been obvious ... to use substituted styrene-polypiperylene copolymer of Soday et al. as the hydrocarbon resin diluent in Himes et al. in order to provide excellent alkali, acid and water resistance properties, smooth surface pleas[ing] in appearance and non-shrinking properties....” However, Applicant notes that the excellent alkali, acid and water resistance properties, smooth surface pleasing in appearance and non-shrinking properties disclosed by Soday are directed to the use of the disclosed copolymer as a varnish or lacquer. Applicant respectfully submits that one of ordinary skill in the art would not have expected the copolymer of Soday to provide excellent alkali, acid and water resistance properties, smooth surface pleasing in appearance and non-shrinking properties in the assembly of Himes, useful, e.g., in cellular communications, RF antennas, satellite communications, radar, power amplifiers, high speed digital applications, laminate-based chip carriers, and the like. Moreover, Applicant further respectfully submits that the Non-Final Office Action dated July 21, 2022, has failed to establish that one of ordinary skill in the art would have been motivated to modify the assembly of Himes to provide excellent alkali, acid and water resistance properties, smooth surface pleasing in appearance and non-shrinking properties thereto.
While Soday disclose varnish and lacquer resins, Soday also states that the resins disclosed can be used in industrial fields including the liquid coating composition field (col.1, lines 11-14) which is the same field of endeavor as the present claims which are broadly drawn to a composition. Further, the motivation provided by Soday such as excellent alkali, acid and water resistance properties, smooth surface pleasing in appearance and non-shrinking properties will be applicable to composition and laminate structure of Himes. For instance, alkali, acid and water resistance properties are useful in cellular communications, RF antennas, satellite communications, radar, power amplifiers, high speed digital applications, laminate-based chip carriers, and the like. Accordingly, regardless of the end-use of Soday, the motivation provided by Soday will be applicable to Himes.

Applicants argue that as described above, the Office Action has failed to establish that Himes in view of Tachibana would render obvious the subject matter of claim 1, from which claim 12 depends. The Office Action cites Kato as disclosing 5 to 25 volume percent of a flame retardant based on the total volume of the composition. However, the Office Action has failed to establish that Kato discloses or suggests a functional group of functionalized fused silica.
However, note that while Kato do not disclose all the features of the present claimed invention, Kato is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely amount of flame retardant, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRUPA SHUKLA/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787